                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 1 of 15




                                                                      David Krieger, Esq.
                                                                  1
                                                                      Nevada Bar No. 9086
                                                                  2   Shawn Miller, Esq.
                                                                  3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                  4   2850 W. Horizon Ridge Parkway
                                                                  5   Suite 200
                                                                      Henderson, Nevada 89052
                                                                  6
                                                                      Phone: (702) 848-3855
                                                                  7   Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                  8

                                                                  9   Attorney for Plaintiff
                                                                 10
                                                                      NANLISHA D. STEWART

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                :
                                                                 14    NANLISHA D. STEWART,                     : Civil Action No.: ______
                                                                                                                :
                                                                 15
                                                                                           Plaintiff,           :
                                                                 16          v.                                 :
                                                                 17                                             :
                                                                       CHECK CITY PARTNERSHIP, LLC,             : COMPLAINT
                                                                 18                                             :
                                                                 19                        Defendant.           :
                                                                                                                :
                                                                 20

                                                                 21         For this Complaint, Plaintiff NANLISHA D. STEWART, by undersigned
                                                                 22
                                                                      counsel, states as follows:
                                                                 23

                                                                 24                                     JURISDICTION
                                                                 25
                                                                            1.     This action arises out of Defendant’s violations of the Telephone
                                                                 26

                                                                 27   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently,
                                                                 28
                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 2 of 15




                                                                      knowingly, and/or willfully placing automated calls to Plaintiff’s cellular phone
                                                                  1

                                                                  2   without consent, thereby violating the TCPA.
                                                                  3
                                                                            2.     This action also arises out of Defendant’s violations of Nevada
                                                                  4

                                                                  5   Revised Statutes Chapter 604A.010 et seq. (“NRS 604A”), and the harassment of
                                                                  6
                                                                      Plaintiff by Defendant in its illegal efforts to collect a high-interest loan as defined
                                                                  7
                                                                      under this Chapter.
                                                                  8

                                                                  9         3.     Plaintiff alleges as follows upon personal knowledge as to Plaintiff
                                                                 10
                                                                      and Plaintiff’s own acts and experiences, and, as to all other matters, upon
                                                                 11
                                                                      information and belief, including investigation conducted by Plaintiff’s attorneys.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                            4.     Defendant has, through its conduct in collecting a loan governed by
                                                                 14
                                                                      NRS 604A, violated NRS 604A.5041 (hereinafter “NRS 604A.5041”).
                                                                 15

                                                                 16         5.     Defendant CHECK CITY PARTNERSHIP, LLC is a “licensee” as
                                                                 17
                                                                      that term is defined by NRS 604A.075.
                                                                 18

                                                                 19         6.     NRS 604A.5041 incorporates the Fair Debt Collection Practices Act
                                                                 20
                                                                      (FDCPA), as amended, 15 U.S.C. §§ 1692a to 1692j, which applies herein “even if
                                                                 21
                                                                      the licensee is not otherwise subject to the provisions of the [FDCPA].”
                                                                 22

                                                                 23         7.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 and this
                                                                 24
                                                                      Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28 U.S.C.
                                                                 25

                                                                 26   § 1331. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740 (2012).
                                                                 27
                                                                            8.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) &
                                                                 28
                                                                              Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 3 of 15




                                                                      (c), because Plaintiff resides within the District of Nevada, a substantial portion of
                                                                  1

                                                                  2   the events or omissions giving rise to the claim occurred in this District, and
                                                                  3
                                                                      Defendant regularly conducts business in this District.
                                                                  4

                                                                  5                                         PARTIES
                                                                  6           9.    Plaintiff NANLISHA D. STEWART (“Plaintiff”), is an adult
                                                                  7
                                                                      individual residing in Las Vegas, Nevada.
                                                                  8
                                                                              10.   Plaintiff is, and at all times mentioned herein was, a “person” as
                                                                  9

                                                                 10   defined by 47 U.S.C. § 153(39).
                                                                 11
                                                                              11.   Defendant CHECK CITY PARTNERSHIP, LLC (“Check City”) is
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      doing business in the State of Nevada.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                              12.   Check City is and at all times mentioned herein was, a corporation
                                                                 15
                                                                      and is a “person,” as defined by 47 U.S.C. § 153 (39).
                                                                 16

                                                                 17
                                                                                     ALLEGATIONS APPLICABLE TO ALL COUNTS
                                                                 18
                                                                      A. The Debt
                                                                 19

                                                                 20
                                                                              13.   Plaintiff allegedly incurred a financial obligation (“Debt”) to Check
                                                                 21

                                                                 22   City.
                                                                 23
                                                                              14.   The Debt was a “high-interest loan” as defined by NRS 604A.0703.
                                                                 24
                                                                              15.   NRS 604A.5041 provides that:
                                                                 25

                                                                 26                 If a customer defaults on a high-interest loan, the licensee
                                                                 27
                                                                                    who operates a high-interest loan service may collect the
                                                                                    debt owed to the licensee only in a professional, fair and
                                                                 28                 lawful manner. When collecting such a debt, the licensee
                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 4 of 15




                                                                                     must act in accordance with and must not violate sections
                                                                  1
                                                                                     803 to 812, inclusive, of the federal Fair Debt Collection
                                                                  2                  Practices Act, as amended, 15 U.S.C. §§ 1692a to 1692j,
                                                                  3
                                                                                     inclusive, even if the licensee is not otherwise subject to
                                                                                     the provisions of that Act.
                                                                  4

                                                                  5            16.   As such, a violation of the Fair Debt Collection Practices Act
                                                                  6
                                                                      (FDCPA) a though j is also a violation of NRS 604A.
                                                                  7
                                                                      B. Check City Engages in Harassment and Abusive Tactics
                                                                  8

                                                                  9                                           FACTS
                                                                 10
                                                                               17.   One February 21, 2020, Plaintiff filed for Chapter 13 Bankruptcy
                                                                 11
                                                                      (“Bankruptcy”). Plaintiff’s Bankruptcy was assigned case number 20-10984-abl.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                               18.   Plaintiff scheduled the Debt in the Bankruptcy. See Bankruptcy ECF
                                                                 14
                                                                      No. 1.
                                                                 15

                                                                 16            19.   Check City received notice of the Bankruptcy through the Court’s
                                                                 17
                                                                      BNC noticing system. See Bankruptcy ECF No. 14.
                                                                 18

                                                                 19            20.   However, Check City persisted in contacting Plaintiff to collect the
                                                                 20
                                                                      Debt, even after the Bankruptcy was filed.
                                                                 21
                                                                               21.   Specifically, Check City continued calling, emailing, and texting
                                                                 22

                                                                 23   Plaintiff to collect the Debt. Plaintiff informed Check City multiple times of the
                                                                 24
                                                                      Bankruptcy and her representation by counsel regarding the Debt, and explicitly
                                                                 25

                                                                 26   instructed Check City to stop contacting her.
                                                                 27
                                                                               22.   Plaintiff’s protestations notwithstanding, Check City continued
                                                                 28
                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 5 of 15




                                                                      bombarding her with demands to pay the Debt.
                                                                  1

                                                                  2   C. Plaintiff Suffered Actual Damages
                                                                  3
                                                                            23.    Plaintiff has suffered and continues to suffer actual damages as a
                                                                  4

                                                                  5   result of Check City’s unlawful conduct.
                                                                  6
                                                                            24.    Further, Plaintiff alleges that Check City’s actions at all times herein
                                                                  7
                                                                      were “willful.”
                                                                  8

                                                                  9         25.    As a direct consequence of Check City’s harassing phone calls, acts,
                                                                 10
                                                                      practices and conduct, Plaintiff suffered and continues to suffer from anger,
                                                                 11
                                                                      anxiety, emotional distress, frustration, and has otherwise been totally annoyed by
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Check City’s intrusive and illegal collection efforts. Plaintiff has also lost the use
                                                                 14
                                                                      of personal and family time while enduring these frustrations.
                                                                 15

                                                                 16          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                                                 17
                                                                            26.    In 1991, Congress enacted the TCPA in response to a growing number
                                                                 18

                                                                 19   of consumer complaints regarding certain telemarketing practices.
                                                                 20
                                                                            27.    The TCPA regulates, among other things, the use of automated
                                                                 21
                                                                      telephone dialing systems.
                                                                 22

                                                                 23         28.    47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system
                                                                 24
                                                                      (“ATDS”) as equipment having the capacity –
                                                                 25

                                                                 26                (A) to store or produce telephone numbers to be called,
                                                                                   using a random or sequential number generator; and
                                                                 27

                                                                 28                (B)    to dial such numbers.
                                                                              Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 6 of 15




                                                                               29.    Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an
                                                                  1

                                                                  2   ATDS or an artificial or prerecorded voice to a cellular phone without prior
                                                                  3
                                                                      express consent by the person being called, unless the call is for emergency
                                                                  4

                                                                  5   purposes.
                                                                  6
                                                                               30.    According to findings by the Federal Communications Commission
                                                                  7
                                                                      (“FCC”), such calls are prohibited because automated or prerecorded telephone
                                                                  8

                                                                  9   calls are a greater nuisance and invasion of privacy than live solicitation calls. The
                                                                 10
                                                                      FCC also recognized that wireless customers are charged for incoming calls.1
                                                                 11
                                                                               31.    On January 4, 2008, the FCC released a Declaratory Ruling wherein it
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      confirmed that autodialed and prerecorded calls to a wireless number by a creditor,
                                                                 14
                                                                      or on behalf of a creditor, are permitted only if the calls are made with the “prior
                                                                 15

                                                                 16   express consent” of the called party.2
                                                                 17
                                                                               32.    On July 10, 2015, the FCC issued FCC Order 15-72, wherein the
                                                                 18

                                                                 19   FCC3 stated that “[a] caller may not limit the manner in which revocation [of prior
                                                                 20

                                                                 21

                                                                 22   1
                                                                     Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
                                                                 23 Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

                                                                 24   2
                                                                     In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act
                                                                    of 1991, 23 F.C.C.R. 559, 23 FCC Rcd 559, 43 Communications Reg. (P&F) 877, 2008 WL
                                                                 25
                                                                    65485 (F.C.C.) (2008).
                                                                 26   3
                                                                          See Declaratory Ruling and Order, Adopted June 18, 2015 and Released July 10, 2015
                                                                 27 regarding In the Matter of Rules and Regulations Implementing the Telephone Consumer
                                                                      Protection Act of 1991, CG Docket No. 02-278, WC Docket No. 07-135
                                                                 28 (https://apps.fcc.gov/edocs_public/attachmatch/FCC-15-72A1.pdf).
                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 7 of 15




                                                                      express consent to call] may occur” and that the “burden is on the caller to prove it
                                                                  1

                                                                  2   obtained the necessary prior express consent”. Id. at ¶ 30.
                                                                  3
                                                                            33.      Further, consumers (like Plaintiff) may revoke consent through any
                                                                  4

                                                                  5   reasonable means. Id. at ¶ 47.
                                                                  6
                                                                            34.      Nothing in the language of the TCPA or its legislative history
                                                                  7
                                                                      supports the notion that Congress intended to override a consumer’s common law
                                                                  8

                                                                  9   right to revoke consent. Id. at ¶ 58.
                                                                 10
                                                                            35.      Indeed, some consumers may find unwanted intrusions by phone more
                                                                 11
                                                                      offensive than home mailings because they can cost them money and because, for
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      many, their phone is with them at almost all times. Id. at ¶ 61.
                                                                 14
                                                                            36.      Consumers have a right to revoke consent, using any reasonable
                                                                 15

                                                                 16   method including orally or in writing. Id. at ¶ 64.
                                                                 17
                                                                                  ALLEGATIONS APPLICABLE TO ALL TCPA COUNTS
                                                                 18
                                                                            37.      As described above, Plaintiff received numerous unsolicited calls and
                                                                 19

                                                                 20   text messages from Check City after filing the Bankruptcy.
                                                                 21
                                                                            38.      Upon information and belief, Check City employs an automatic
                                                                 22

                                                                 23   telephone dialing system (“ATDS”) which meets the definition set forth in 47 U.S.C.
                                                                 24
                                                                      § 227(a)(1).
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                            Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 8 of 15




                                                                             39.    Check City or its agent/s contacted Plaintiff on Plaintiff’s cellular
                                                                  1

                                                                  2   telephone number ending in “5639” via an ATDS as defined by 47 U.S.C. §
                                                                  3
                                                                      227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A).
                                                                  4

                                                                  5          40.    As described above, Plaintiff filed the Bankruptcy on February 21,
                                                                  6
                                                                      2020, thereby revoking consent, if any ever existed, to be contacted by Check City
                                                                  7
                                                                      via an ATDS. Further, after Check City continued contacting her, Plaintiff expressly
                                                                  8

                                                                  9   instructed it to stop contacting her.
                                                                 10
                                                                             41.    Moreover, Check City did not have prior express consent to place any
                                                                 11
                                                                      automated or prerecorded calls or texts to Plaintiff on Plaintiff’s cellular telephone at
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      any time.
                                                                 14
                                                                             42.    However, Check City placed calls and texts to Plaintiff’s cellular
                                                                 15

                                                                 16   telephone without consent using an ATDS in violation of the TCPA.
                                                                 17
                                                                             43.    An example of the unsolicited automated text messages Plaintiff has
                                                                 18

                                                                 19   received is reprinted below:
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 9 of 15




                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24         44.   Check City’s ATDS has the capacity to store or produce telephone
                                                                 25
                                                                      numbers to be called or texted, using a random or sequential number generator.
                                                                 26

                                                                 27

                                                                 28
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 10 of 15




                                                                             45.    The telephone number that Check City used to contact Plaintiff was and
                                                                  1

                                                                  2   is assigned to a cellular telephone service as specified in 47 U.S.C. §
                                                                  3
                                                                      227(b)(1)(A)(iii).
                                                                  4

                                                                  5          46.    Check City’s calls and texts to Plaintiff’s cellular telephone were not for
                                                                  6
                                                                      “emergency purposes.”
                                                                  7
                                                                             47.    Pursuant to the TCPA and the FCC’s January 2008 Declaratory Ruling,
                                                                  8

                                                                  9   the burden is on Check City to demonstrate that it had prior express consent to call or
                                                                 10
                                                                      text Plaintiff’s cellular phone with an ATDS.
                                                                 11
                                                                             48.    Plaintiff suffered actual harm and loss, since the unwanted calls and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      texts depleted Plaintiff’s cell phone’s battery, and the cost of electricity to recharge
                                                                 14
                                                                      the phone is a tangible harm. While small, this cost is a real one, and the cumulative
                                                                 15

                                                                 16   effect can be consequential, just as is true for exposure to X-rays resulting from
                                                                 17
                                                                      Check City’s unwanted phone calls to Plaintiff’s cell phone.
                                                                 18

                                                                 19          49.    Plaintiff also suffered from an invasion of a legally protected interest by
                                                                 20
                                                                      placing calls and texts to Plaintiff’s personal phone line when Check City had no
                                                                 21
                                                                      right to do so, resulting in an invasion of Plaintiff’s right to privacy. The TCPA
                                                                 22

                                                                 23   protects consumers from this precise behavior.
                                                                 24
                                                                             50.    Plaintiff has a common law right to privacy. E.g., Samuel D. Warren &
                                                                 25

                                                                 26   Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890).
                                                                 27
                                                                      Congress sought to further protect that right by enacting the TCPA.
                                                                 28
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 11 of 15




                                                                            51.    Plaintiff was also personally affected, since Plaintiff felt her privacy had
                                                                  1

                                                                  2   been invaded when Check City placed calls and texts to Plaintiff’s phone line without
                                                                  3
                                                                      any consent to do so.
                                                                  4

                                                                  5         52.    The injury suffered by Plaintiff is concrete because Check City’s
                                                                  6
                                                                      violations caused Plaintiff to suffer an invasion of privacy.
                                                                  7
                                                                                                             COUNT I
                                                                  8

                                                                  9                                Violations of the FDCPA
                                                                 10
                                                                                          (as incorporated through NRS 604A.5041)

                                                                 11         53.    Plaintiff incorporates by reference all of the above paragraphs of this
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Complaint as though fully stated herein.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         54.    Any violation of 15 U.S.C. §§ 1692a through j constitutes a violation
                                                                 15
                                                                      of NRS 604A.5041.
                                                                 16

                                                                 17
                                                                            55.    Check City’s conduct violated 15 U.S.C. § 1692c(a)(2) in that Check

                                                                 18   City contacted Plaintiff after it knew Plaintiff was represented by an attorney.
                                                                 19
                                                                            56.     Check City’s conduct violated 15 U.S.C. § 1692c(c) in that Check
                                                                 20

                                                                 21   City engaged in communication with Plaintiff after written notification that
                                                                 22
                                                                      Plaintiff refuses to pay the Debt, or that Plaintiff requested Check City to cease
                                                                 23

                                                                 24
                                                                      communication with Plaintiff.

                                                                 25         57.    Check City’s conduct violated 15 U.S.C. § 1692d in that Check City
                                                                 26
                                                                      engaged in behavior the natural consequence of which was to harass, oppress, or
                                                                 27

                                                                 28   abuse Plaintiff in connection with the collection of a debt.
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 12 of 15




                                                                             58.    Check City’s conduct violated 15 U.S.C. § 1692d(5) in that Check
                                                                  1

                                                                  2   City caused Plaintiff’s phone to ring repeatedly or engaged Plaintiff in repeated
                                                                  3
                                                                      conversations in connection with the collection of a debt.
                                                                  4

                                                                  5          59.    Check City’s conduct violated 15 U.S.C. § 1692f in that Check City
                                                                  6
                                                                      used unfair and unconscionable means to collect a debt and attempted to humiliate
                                                                  7
                                                                      and belittle Plaintiff.
                                                                  8

                                                                  9          60.    The foregoing acts and omissions of Check City constitute numerous
                                                                 10
                                                                      and multiple violations of the FDCPA (and therefore also constitute violations of
                                                                 11
                                                                      NRS 604A.415), including every one of the above-cited provisions.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                             61.    Plaintiff is entitled to damages as a result of Check City’s violations.
                                                                 14
                                                                             62.    Plaintiff has been required to retain the undersigned as counsel to
                                                                 15

                                                                 16   protect Plaintiff’s legal rights to prosecute this cause of action, and is therefore
                                                                 17
                                                                      entitled to an award or reasonable attorneys’ fees plus costs incurred.
                                                                 18

                                                                 19                                         COUNT II
                                                                 20
                                                                                                     Negligent Violations of the
                                                                 21                             Telephone Consumer Protection Act,
                                                                                                      (47 U.S.C. § 227, et seq.)
                                                                 22

                                                                 23          63.    Plaintiff repeats and realleges the above paragraphs of this Complaint
                                                                 24
                                                                      and incorporates them herein by reference.
                                                                 25

                                                                 26          64.    Check City negligently placed multiple automated calls and texts to
                                                                 27
                                                                      cellular numbers belonging to Plaintiff without Plaintiff’s prior express consent.
                                                                 28
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 13 of 15




                                                                            65.    Each of the aforementioned calls and texts by Check City constitutes
                                                                  1

                                                                  2   a negligent violation of the TCPA.
                                                                  3
                                                                            66.    As a result of Check City’s negligent violations of the TCPA, Plaintiff
                                                                  4

                                                                  5   is entitled to an award of $500.00 in statutory damages for each call or text in
                                                                  6
                                                                      violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
                                                                  7
                                                                            67.    Additionally, Plaintiff is entitled to and seek injunctive relief
                                                                  8

                                                                  9   prohibiting such conduct by Check City in the future.
                                                                 10
                                                                                                           COUNT III
                                                                 11
                                                                                          Knowing and/or Willful Violations of the
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                           Telephone Consumer Protection Act,
                               Henderson, Nevada 89052




                                                                 13
                                                                                                 (47 U.S.C. § 227, et seq.)
                                                                 14
                                                                            68.    Plaintiff repeats and realleges the above paragraphs of this Complaint
                                                                 15

                                                                 16   and incorporates them herein by reference.
                                                                 17
                                                                            69.    Check City knowingly and/or willfully placed multiple automated
                                                                 18

                                                                 19   calls or texts to cellular numbers belonging to Plaintiff without Plaintiff’s prior
                                                                 20
                                                                      express consent.
                                                                 21
                                                                            70.    Each of the aforementioned calls or texts by Check City constitutes a
                                                                 22

                                                                 23   knowing and/or willful violation of the TCPA.
                                                                 24
                                                                            71.    As a result of Check City’s knowing and/or willful violations of the
                                                                 25

                                                                 26   TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each
                                                                 27
                                                                      call or text in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
                                                                 28
                                                                           Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 14 of 15




                                                                      U.S.C. § 227(b)(3)(C).
                                                                  1

                                                                  2         72.      Additionally, Plaintiff is entitled to seek injunctive relief prohibiting
                                                                  3
                                                                      such conduct by Check City in the future.
                                                                  4

                                                                  5                                  PRAYER FOR RELIEF
                                                                  6
                                                                            WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                                                  7
                                                                      awarding Plaintiff:
                                                                  8

                                                                  9         1. consequential damages pursuant to NRS 604A.930 against Defendant for
                                                                 10
                                                                                  Plaintiff;
                                                                 11
                                                                            2. statutory damages pursuant to NRS 604A.930 against Defendant for
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                  Plaintiff;
                                                                 14
                                                                            3. for an award of actual damages pursuant to NRS 604A.930 against
                                                                 15

                                                                 16               Defendant for Plaintiff;
                                                                 17
                                                                            4. for an award of punitive damages pursuant to NRS 604A.930 against
                                                                 18

                                                                 19               Defendant for Plaintiff;
                                                                 20
                                                                            5. for an award of costs of litigation and reasonable attorney’s fees pursuant to
                                                                 21
                                                                                  NRS 604A.930 against Defendant for Plaintiff;
                                                                 22

                                                                 23         6. a “voiding” of the Debt, barring Defendant from collecting thereon, and
                                                                 24
                                                                                  compelling Defendant to turnover any principal, interest or other charges or
                                                                 25

                                                                 26               fees collected on the Debt pursuant to NRS 604A.900(1).
                                                                 27

                                                                 28
                                                                          Case 2:20-cv-00802-JCM-DJA Document 1 Filed 05/05/20 Page 15 of 15




                                                                           7. injunctive relief prohibiting such violations of the TCPA by Defendant in
                                                                  1

                                                                  2           the future;
                                                                  3
                                                                           8. statutory damages of $500.00 for each and every call and text in violation
                                                                  4

                                                                  5           of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
                                                                  6
                                                                           9. treble damages of up to $1,500.00 for each and every call and text in
                                                                  7
                                                                              violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);
                                                                  8

                                                                  9        10. any other legal or equitable relief that the court deems appropriate.
                                                                 10
                                                                                  TRIAL BY JURY DEMANDED ON ALL COUNTS
                                                                 11
                                                                      Dated: May 5, 2020
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                             Respectfully submitted,
                                                                 14

                                                                 15                                          By /s/ David Krieger, Esq.
                                                                 16
                                                                                                                    David Krieger, Esq.
                                                                 17
                                                                                                                    Nevada Bar No. 9086
                                                                 18                                                 Shawn Miller, Esq.
                                                                                                                    Nevada Bar No. 7825
                                                                 19
                                                                                                                    KRIEGER LAW GROUP, LLC
                                                                 20                                                 2850 W. Horizon Ridge Parkway
                                                                 21
                                                                                                                    Suite 200
                                                                                                                    Henderson, Nevada 89052
                                                                 22                                                 Phone: (702) 848-3855
                                                                 23                                                 Email: dkrieger@kriegerlawgroup.com
                                                                                                                    Email: smiller@kriegerlawgroup.com
                                                                 24

                                                                 25                                                 Attorney for Plaintiff
                                                                                                                    NANLISHA D. STEWART
                                                                 26

                                                                 27

                                                                 28
